This is an action by the appellee against the appellant on several bonds, payable to bearer issued by the appellant. By several special pleas which the court below held to be insufficient, the appellant alleged that the title to the bonds was not in the appellee but in another. These pleas contain no allegation of mala fides on the part of the appellee, or that the appellant had a defense to the bonds against the one alleged to be the owner thereof, which could not be set up against the appellee. This being true, the court below committed no error in holding the special pleas presented no defense to the action.
Under Section 2707 of the Code of 1930, the holder of an instrument payable to bearer may sue thereon in his own name, and "It is not a good plea to allege that the note sued on is the property of another, and not of the plaintiff, without showing some substantial matter of defense against the one asserted to be the owner, and which could not be set up against the plaintiff. It is enough that the plaintiff's title is good as against the defendant." 8 Am. Jur. 579, and authorities there cited. What would be the effect of an allegation of mala fides on the part of the plaintiff is not before us.
Affirmed. *Page 473